Exhibit 10.1
 
HANGOVER JOES HOLDING CORPORATION
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into by and between
Hangover Joes Holding Corporation, a Colorado corporation, (the “Company”), its
successors and assigns, and Michael Jaynes (“Executive”) effective as of
December 1, 2013 ("Start Date").


RECITAL


The Company desires to employ Executive, and Executive is willing to accept
employment by the Company, in each case on the terms and subject to the
conditions set forth in this Agreement.
 
The Company acknowledges that Executive has disclosed all material information
about his business dealings in the past or present that may have a detrimental
effect on its business and is comfortable with all matters thereto.
 


NOW, THEREFORE, the parties hereto hereby agree as follows:


AGREEMENT


1.   Position and Duties.
1.1  Position.   During the term of this Agreement, Executive agrees to be
employed by and to serve the Company as Chairman of the Board of Directors
(CHAIRMAN), to perform such duties consistent with such position as may be
assigned to him from time to time by the Board of Directors.  Executive’s
principal place of business with respect to his services to the Company shall be
wherever necessary, provided that Executive agrees to undertake such travel as
may be required in the performance of his duties.   All travel expenses of
Executive shall be reimbursed in accordance with Section 3.4 (c) below.


1.2  Supervision and Direction.  Executive shall carry out his duties under the
general supervision and direction of the Board of Directors of the Company in
accordance with the Company’s policies, rules and procedures in force from time
to time.


1.3  Time Required.   Executive shall devote the necessary time, attention,
skill and efforts to his tasks and duties hereunder to the affairs of the
Company.  However, Executive shall be able to provide services for compensation
to any other person or business entity during the Term of his employment by the
Company, as defined in paragraph 2.1, and engage in any other business activity,
whether or not such other business activity is pursued for profit or pecuniary
advantage until such time as an arrangement can be worked out to ensure
Executive the necessary income security and compensation for lost business.
Executive shall take no action to intentionally injure Company related to
outside employment, but shall not be prohibited from working in arrangements
where a potential conflict exists between the Company and any of his other
employers. In such a case, he shall notify the Company of any potential conflict
and alternative arrangements, if any, shall be pursued.


 
 

--------------------------------------------------------------------------------

 


2.   Term of Employment, Termination.
2.1  Term.  The term of employment under this Agreement (the “Term”) shall begin
on Start Date and shall continue through two calendar years after the Start Date
(the “Expiration Date”), unless earlier terminated in accordance with Article 2
or extended pursuant to the following sentence.   Unless written notice is given
by the Company or Executive to the other at least ninety days prior to the
Expiration Date (or any later date to which the Term shall have been extended in
accordance with this Section 2.1) advising that the one giving such notice does
not desire to extend or does desire to further extend this Agreement, the Term
shall automatically be extended for additional one-year periods without further
action of either the Company or Executive.


2.2  Termination for Cause. Termination for Cause (as defined in Section 2.8(a)
below) may be effected by the Company at any time during the Term of this
Agreement and shall be effected by written notification to Executive from the
Chairman of the Board of Directors or by action of a majority of the directors,
in the event the Executive is the Chairman, stating the reason for
termination.   Such termination shall be effective immediately upon the giving
of such notice, unless the Board of Directors shall otherwise determine.   Upon
Termination for Cause, Executive shall be paid all accrued salary, any benefits
under any plans of the Company in which Executive is a participant to the full
extent of Executive’s rights under such plans, accrued vacation pay and any
appropriate business expenses incurred by Executive in connection with his
duties hereunder prior to such termination, all to the date of termination, but
Executive shall not be entitled to any other compensation or reimbursement of
any kind, including without limitation, severance compensation.


2.3  Voluntary Termination.   In the event of a Voluntary Termination (as
defined in Section 2.8(c) below), the Company shall pay to Executive all accrued
salary, bonus compensation to the extent earned, any benefits under any plans of
the Company in which Executive is a participant to the full extent of
Executive’s rights under such plans, accrued vacation pay and any appropriate
business expenses incurred by Executive in connection with his duties hereunder,
all to the date of termination, but no other compensation or reimbursement of
any kind, including without limitation, severance compensation.  Executive may
affect a Voluntary Termination by giving sixty (60) days’ written notice of such
termination to the Company.


2.4  Termination by Death.   In the event of Executive’s death during the Term
of this Agreement, Executive’s employment shall be deemed to have terminated as
of the last day of the month during which his death occurs and the Company shall
pay to his estate or such beneficiaries, as Executive may from time to time
designate, all accrued salary, any benefits under any plans of the Company in
which Executive is a participant to the full extent of Executive’s rights under
such plans, accrued vacation pay and any appropriate business expenses incurred
by Executive in connection with his duties hereunder, all to the date of
termination, but Executive’s estate shall not be paid any other compensation or
reimbursement of any kind, including without limitation, severance compensation.


 
 

--------------------------------------------------------------------------------

 
2.5  Termination by Reason of Disability.   If, during the Term of this
Agreement, a physician selected by the Company certifies that Executive has
become physically or mentally incapacitated or unable to perform his full-time
duties under this Agreement, and that such incapacity has continued for a period
of 180 calendar days within any period of 365 consecutive days, the Company
shall have the right to terminate Executive’s employment hereunder by written
notification to Executive, and such termination shall be effective on the
seventh day following the giving of such notice (“Termination by Reason of
Disability”).   In such event, the Company will pay to Executive all accrued
salary, any benefits under any plans of the Company in which Executive is a
participant to the full extent of Executive’s rights under such plans, accrued
vacation pay, any appropriate business expenses incurred by Executive in
connection with his duties hereunder, all to the date of termination, and all
severance compensation required under Section 4.1,    In the event of a
Termination by Reason of Disability, upon the termination of the disability, the
Company will use its best efforts to reemploy Executive, provided that such
reemployment need not be in the same capacity or at the same salary or benefits
level as in effect prior to the Termination by Reason of Disability.


2.6  Executive’s Obligation Upon Termination.  Upon the Termination of
Executive’s employment for any reason, Executive shall within ten days of such
termination return to the Company all personal property and proprietary
information in Executive’s possession belonging to the Company.   Unless and
until the Executive has complied with this Section (which shall be determined by
the Company's standard termination and check-out procedures), the Company shall
have no obligation to make any payment of any kind to Executive hereunder.


2.7  Definitions.   For purposes of this Agreement the following terms shall
have the following meanings:


(a)  “Termination for Cause” shall mean termination by the Company of
Executive’s employment by the Company by reason of:


(i)  Executive’s willful dishonesty towards, fraud upon, or deliberate injury or
attempted injury to, or breach of fiduciary duty to, the Company;


(ii)  Executive’s material breach of this Agreement, including any Exhibit
hereto, or any other agreement to which Executive and the Company are parties;


(iii)  Executive’s use or possession of illegal drugs at any time, use of
alcoholic beverages during working hours or on Company property except when
specifically allowed by a company sponsored function, improper use of
prescription drugs during working hours or on Company property or Executive
reporting to work (which includes activities away from Company offices) under
the influence of illegal drugs or alcohol;


(iv)  Conduct by Executive, whether or not in connection with the performance of
the duties contemplated hereunder, that would result in serious prejudice to the
interests of the Company if Executive were to continue to be employed,
including, without limitation, the conviction of a felony or a good faith
determination by the Board of Directors that Executive has committed acts
involving moral turpitude;


 
 

--------------------------------------------------------------------------------

 
(v)  Any material violation of any rule, regulation or policy of the Company by
Executive or Executive’s failure to follow reasonable instructions or directions
of the Board of Directors of the Company (as it relates to the Executive’s
written job description) or any policy, rule or procedure of the Company in
force from time to time.   All Company policies, rules, regulations and
procedures currently in force must be provided to Executive in writing before
execution of this Agreement.   Any changes to Company policies, rules and
procedures must be provided to Executive in writing ten days prior to the
changes becoming effective.


(b)  “Voluntary Termination” shall mean termination by Executive of Executive’s
employment other than (i) Termination by Reason of Disability and (ii)
Termination by reason of Executive’s Death.
 
 
3.   Salary, Benefits and Bonus Compensation.
3.1  Base Salary.   As payment for the services to be rendered by Executive as
provided in Section 1 and subject to the terms and conditions of Section 2, the
Company agrees to pay to Executive a “Base” Salary at an initial rate of
$100,000 per annum payable in accordance with the Company’s regular payroll
practices (twice monthly). The Base Salary shall be increased each year under
the Agreement, for as long as it is in place by a minimum of 5% per annum and
upon establishment of executive to full time status.  Such rate and Executive’s
performance shall be reviewed by the Company’s Board of Directors on an annual
basis, commencing Starting Date, for a determination of whether an adjustment in
Executive’s Base Salary should be made, which adjustment shall be in sole
discretion of the Company’s Board of Directors.


3.2  Partial Payments.  Until further notice, Executive agrees to defer his
salary based on the company’s financial condition. Until appropriate level of
funding is obtained, the Company and Executive may arrange for partial payments
of the base salary, providing that the Executive may waive salary during the
period prior to funding.   The remaining amount unpaid shall be accrued and owed
to the Executive.   The Executive shall have the option to receive the accrued
amount in cash or in common shares of the Company at the discounted rate of 50%
per share .


3.3  Bonus:  Executive will be eligible for certain bonuses, for the attainment
of certain goals. The Board of Directors will establish goals for the Company
each year, which may include a target revenue goal, consummation of a merger
with a candidate, asset base, etc.   Executive shall be entitled to a bonus of
computed as a percentage of revenue over the goal established by the Board, or a
specific dollar number and/or additional common stock of the Company for the
attainment of other established goals.
 
3.4  Additional Benefits:  During the Term of this Agreement, Executive shall be
entitled to the following fringe benefits:


(a)  Executive Benefits:  Executive shall be included in all group insurance
plans and other benefit plans and programs made available to management
Executives of the Company.


(b)  Vacation:  Executive is entitled to take two weeks paid vacation per year
within six months from his Starting Date.


 
 

--------------------------------------------------------------------------------

 
(c)    Reimbursement for Expenses:  The Company shall reimburse Executive for
reasonable out-of-pocket, business, travel, and entertainment expenses incurred
by Executive in connection with his duties under this Agreement in accordance
with the Company’s reimbursement policy in effect from time to time.   To
receive reimbursement, the Executive must submit a monthly, written expense
report, attaching receipts thereto, listing all expenses to be reimbursed, the
amount of each, the business purpose or benefit of the expense and such other
information as may be required to satisfy the requirements of the Internal
Revenue Code for deduction of such expenses by the Company.   Company’s
reimbursement policy currently in force must be provided to Executive in writing
before execution of this Agreement.   Any changes to Company’s policy must be
provided to Executive in writing thirty (30) days prior to the changes becoming
effective.


(d)  Automobile Allowance.  The Company shall pay to or for the benefit of
Executive an automobile allowance when away from executive’s residence of
Sarasota, FL, which may include a vehicle lease payments for an automobile
selected by Executive and leased by the Company; provided, that in the event a
cash payment is required for a leased vehicle, the cash payment shall be
amortized over the lease term for purposes of the monthly automobile allowance
provided herein.


(e)  Health Allowance.  The Company shall pay to or for the benefit of Executive
full 100% health insurance upon achievement of full time status with the
Company.


3.5. Stock Compensation. Company agrees to pay a bonus of 2.5% of outstanding
shares as an employment bonus and each year thereafter a bonus to get to 22.5%
by Dec. 1, 2014, 25% by Dec 1, 2015. All stock compensation shall be calculated
on a fully diluted basis.
 
3.6. Bonus Upon Sale of Company. In the event of a sale of company Executive
shall be entitled to 12.5% of gross proceeds from sale.
 
3.7 Royalty – Company agrees to grant a royalty of a penny per bottle to
Executive for co-founding the brand and company into perpetuity.
 
 
4.   Severance Compensation.
4.1  Acceleration of Payments.   The Company will, if Executive so requests
within thirty days following a Termination by Reason of Disability, elect to pay
to Executive a lump sum severance payment by bank cashier’s check equal to the
value of the cash payments that would otherwise be paid to Executive.


4.2.   No Severance Compensation Under Other Termination.   In the event of a
Voluntary Termination, Termination for Cause, or Termination by reason of
Executive’s Death, neither Executive nor his estate shall be paid any severance
compensation.


 
 

--------------------------------------------------------------------------------

 
5.   Other Agreements.   Executive agrees that to induce the Company to enter
into this Agreement, he has concurrently executed and delivered to the Company
all customary noncompetition and nondisclosure agreements it requires of its
other executives during the term of this agreement.   Executive hereby covenants
and agrees to fully abide by each and every term of such agreements, and agrees
and understands that a breach or violation by Executive of any provision of any
provision of either of such agreements shall constitute grounds for Termination
for Cause under Section 2.8(a)(ii) of this Agreement, and that no such
termination shall limit or affect any other rights and remedies of the Company
arising out of or in connection with any such breach or violation.   The
covenants on the part of Executive contained in such agreements shall survive
termination of this Agreement, regardless of the reason for such termination,
unless specifically excluded by this agreement.  Executive hereby represents and
acknowledges that the Company is relying on the covenants contained in such
agreements in entering into this Agreement, and that the terms and conditions of
the covenants contained in such agreements are fair and reasonable.
 
 
6.   Miscellaneous.
6.1  Waiver.   The waiver of the breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of the same or
other provision hereof.


6.2  Entire Agreement; Modifications.   This Agreement represents the entire
understanding among the parties with respect to the subject matter hereof, and
this Agreement supersedes any and all prior understandings, agreements, plans
and negotiations, whether written or oral with respect to the subject matter
hereof including without limitation, any understandings, agreements or
obligations respecting any past or future compensation, bonuses, reimbursements
or other payments to Executive from the Company.   All modifications to this
Agreement must be in writing and signed by both parties hereto.


6.3  Notices.   All notices and other communications under this Agreement shall
be in writing and shall be given by first class mail, certified or registered
with return receipt requested, and shall be deemed to have been duly given three
(3) days after mailing to the respective persons named below:


If to the Company:


Hangover Joes Holding Corporation
9457 S. University #349
Highlands Ranch, CO 80126
Attn: Michael Jaynes,
Chairman
 
 





 
 

--------------------------------------------------------------------------------

 
If to Executive:
Michael Jaynes
c/o
 



Any part may change such party’s address for notices by notice duly given
pursuant to this Section


6.4  Headings.   The Section headings herein are intended for reference and
shall not by themselves determine the construction or interpretation of this
Agreement.


6.5  Governing Law.   This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado.


6.6  Severability.   Should a court or other body of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, and all other
provisions of this Agreement shall be deemed valid and enforceable to the extent
possible.


6.7  Benefits of Agreement.   The provisions of this Agreement shall be binding
upon and inure to the benefit of the executors, administrators, heirs,
successors and assigns of the parties; provided, however, that except as herein
expressly provided, this Agreement shall not be assignable either by the Company
(except to an affiliate of the Company) or by Executive.


6.8  Counterparts.   This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one and the same Agreement.


6.9  Withholdings.   All compensation and benefits to Executive hereunder shall
be subject to all applicable federal, state, local and other withholdings and
similar taxes and other payments required by applicable law.


6.10  Remedies.   All rights and remedies of the Company and of the Executive
hereunder shall be cumulative and the exercise of any right or remedy shall not
preclude the exercise of another.


6.11  Interpretation Review.   Counsel in the negotiation and execution of this
Agreement has represented both parties to this Agreement, and no inference shall
be drawn against the drafting party.   Executive acknowledges that he has in
fact reviewed and discussed this Agreement with his counsel and that he
understands and assents to the terms hereof.


 
 

--------------------------------------------------------------------------------

 
6.12  Arbitration.   Any controversy or claim arising out of or relating to this
agreement, or breach thereof (other than any action by the Company seeking an
injunction or equitable relief under the Executive Non-Disclosure Agreement and
Proprietary Rights Assignment or the Non-Solicitation and Non-Competition
Agreement executed by the Executive, as amended from time to time) shall be
settled by binding arbitration to be held in Tampa, Florida, in accordance with
the Rules of the American Arbitration Association, and judgment upon any proper
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.  There shall be three arbitrators, one to be chosen
directly by each party at will, and the third arbitrator to be selected by the
two arbitrators so chosen.  To the extent permitted by the rules of the American
Arbitration Association, the selected arbitrators may grant equitable
relief.  Each party shall pay the fees of the arbitrator selected by him and his
own attorneys, and the expenses of his witnesses and all other expenses
connected with the presentation of his case.  The cost of the arbitration
including the cost of the record of transcripts thereof, in any, administrative
fees, and all other fees and cost shall be borne equally by the parties.   The
rules of discovery of the Federal District Court for the ------- District of
Colorado shall govern discovery conducted by the parties, who shall have the
right to apply to said court for enforcement thereof.










IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.
 
 

HANGOVER JOES HOLDING CORPORATION   EXECUTIVE
 
By:  /s/ Matthew Veal     
/s/ Michael Jaynes              CEO Michael Jaynes

 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT "A"